Case 1:20-cv-00857-CFC Document5 Filed 06/29/20 Page 1 of 1 PagelD #: 133

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

MANHATTAN TELECOMMUNICATIONS
CORP. D/B/A METROPOLITAN

 

TELECOMMUNICATIONS,
A/K/A METTEL
C.A.
Plaintiff,
V.
GRANITE TELECOMMUNICATIONS, LLC,
Defendant.
ORDER
This 2 7 "tay of June. 2020, Granite Telecommunications, LLC (“Granite’’)

having moved for leave to file Exhibit 2 to the Notice of Removal in this action under seal (the
“Motion”), and the Court having determined that good grounds exist for the requested relief;
now, therefore,

IT IS HEREBY ORDERED that Granite’s Motion is GRANTED, and Exhibit 2 to the

Notice of Removal shall be filed under seal.

_ Ngee 1 of
Dated: 2720 li. ge LAL
United States District Judge

 

 

 
